COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Frank and Senior Judge Bray


DARRELL WILLIAMS, S/K/A
 DARRELL WAYNE WILLIAMS
                                           MEMORANDUM OPINION * BY
v.   Record No. 0636-02-1                   JUDGE ROBERT P. FRANK
                                              FEBRUARY 11, 2003
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                William H. Hodges, Judge Designate

           (Schoen R. Parnell; Christopher P. Reagan, on
           brief), for appellant. Appellant submitting
           on brief.

           (Jerry W. Kilgore, Attorney General;
           Richard B. Smith, Senior Assistant Attorney
           General, on brief), for appellee. Appellee
           submitting on brief.


     Darrell Wayne Williams (appellant) was convicted in a bench

trial of driving after having been declared an habitual offender,

second or subsequent offense, in violation of Code § 46.2-357.       On

appeal, he contends the trial court erred in denying his motion

for a continuance so that the judge who accepted his guilty plea

could sentence him. 1   For the reasons stated, we affirm the trial

court's judgment.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       While appellant also argues the matter should have been
continued for other reasons, the appeal was denied on the
additional reasons. Therefore, we will not consider those
reasons. See Code § 17.1-407(D); Rule 5A:15.
     The precise issue before us, i.e., the question granted from

appellant's petition for appeal, is "Did appellant have a right to

be sentenced by a judge who was familiar with him and his

situation, i.e. the trial judge?"   (Emphasis added.)   This

argument was not preserved at trial.

     In his motion for a continuance, appellant's counsel argued:

          All three of our judges are somewhat
          familiar with my client. Some more than
          others. I understand your Honor probably
          has never seen Mr. Williams before. He's
          got a fairly extensive and serious medical
          condition, which I would like the court to
          take a little bit of time in reviewing the
          medical documentation. Because you're not
          familiar with my client I might ask the
          court to at least, for this reason, to
          reconsider my motion to continue for a
          couple of weeks. I'm out the next two
          weeks, but right beyond that we might be
          able to get one of our judges who is
          familiar with Mr. Williams and his
          condition, and might be able to consider
          that.

     Counsel did not argue that he had a right to be sentenced

by the original judge who took the plea.   Indeed, by suggesting

that the other judges of that circuit were "somewhat familiar

with my client" and basing his motion for a continuance on that

fact, appellant clearly indicated he would accept being

sentenced by a judge other than the original judge.     We,

therefore, will not address appellant's contention that he had a

right to be sentenced by the original trial judge.      See Rule

5A:18; Clark v. Commonwealth, 30 Va. App. 406, 411-12, 517

S.E.2d 260, 262 (1999).   "On appeal, though taking the same

                               - 2 -
general position as in the trial court, an appellant may not

rely on reasons which could have been but were not raised for

the benefit of the lower court."    West Alexandria Prop., Inc. v.

First Virginia Mortgage & Real Estate Inv. Trust, 221 Va. 134,

138, 267 S.E.2d 149, 151 (1980).

     As appellant did not preserve the argument granted on

appeal, we affirm his conviction.

                                                          Affirmed.




                              - 3 -